Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A dipole antenna, which is formed on a substrate having a ground plane, the dipole antenna comprising: 
a first antenna group, including a first radiating metallic line and a first vertical radiating metallic line, in which a first intersection of the first radiating metallic line and the first vertical radiating metallic line is a first feeding point, and a first end of the first vertical radiating metallic line remote from the first feeding point is connected to a signal source, while a second end of the first radiating metallic line remote from the first feeding point is maintained at a distance from the ground plane; 
a second antenna group, including a second radiating metallic line and a second vertical radiating metallic line, in which a second intersection of the second radiating metallic line and the second vertical radiating metallic line is a second feeding point, and a third end of the second radiating metallic line and a fourth end of the second vertical radiating metallic line remote from the second feeding point are connected to the ground plane; and 
a feeding microstrip line, in which a fifth end thereof is connected to the first vertical radiating metallic line, in which a sixth end thereof is connected to the second vertical radiating metallic line.

Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a second antenna group, including a second radiating metallic line and a second vertical radiating metallic line, in which a second intersection of the second radiating metallic line and the second vertical radiating metallic line is a second feeding point, and a third end of the second radiating metallic line and a fourth end of the second vertical radiating metallic line remote from the second feeding point are connected to the ground plane; and a feeding microstrip line, in which a fifth end thereof is connected to the first vertical radiating metallic line, in which a sixth end thereof is connected to the second vertical radiating metallic line.” 
Claims 2-10 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845